DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-3, 5-10 and 12-26 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) recite(s) limitation "the plurality of load instructions including a first load instruction to cause access of a first data, the first data comprising a first memory address identifying a first memory location; detecting a second load instruction, the second load instruction to cause access of a second memory location for a second data, the second memory location identified by a second memory address different from the first memory address; determining that the first memory address and the second memory address are located in a same cache line; responsive to the determining, updating a list of pointer load instructions to include information identifying the first load instruction as a pointer load instruction, wherein a pointer load instruction is a load instruction that is associated with a pointer for identifying a target memory location; detecting a third load instruction; prefetching a third data to be accessed according to the third load instruction prior to an execution of the third load instruction; identifying the third load instruction as a pointer load instruction based on the information in the list of pointer load instructions; and responsive to the identifying, automatically prefetching a fourth data from a fourth memory location, wherein the fourth memory location is identified by the third data."
Said limitations are taught by the specification as originally filed at least at paragraph(s) [0036-0038].  Said limitations, in combination with the other recited limitations, are not taught or suggested by the prior art of record.


	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dollas (US 5050068): discloses apparatus and method for improved prefetching and decoding for computer architectures with instruction pipelines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHARLES J CHOI/Examiner, Art Unit 2133